Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 4–6, 8–12, 15–21, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including enable the first user to share a link to the first program with the second user; stream the first program over a network to the first device associated with the first user and a second device associated with the second user; enable the first user and the second user to communicate, in synchronization with the streaming and displaying of the first program to the first device associated with the first user and the second device associated with the second user, using a: text chat interface, and a video chat interface; provide the electronic program guide to at least one browser on at least one user device and enable the at least one user to interact with the program guide via the at least one browser; enable the first user to communicate with the second user using a webcam and a microphone of the first device associated with the first user; enable the second user to communicate with the first user using a webcam and a microphone of the second device associated with the second user; enable the first user to fast forward and rewind through the first program; compensate for buffering delays with respect to the streaming of the first program over the network to the first device; and compensate for buffering delays with respect to the streaming of the first program over the network to the second device..
Regarding claims 4–6, 8–12, 15–21, 25, and 26, all claimed limitations are allowed as per discussion for claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426